DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 11/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of US Patent number 10,971,054, the full statutory term of any patent to issue from co-pending application number US 16/943308 and the full statutory term of any patent to issue from co-pending application number US 16/943330 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claim 1, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have a pixel density of the pixel arrangement structure be 200 ppi; where each of the second pixel and the third pixel comprises a plurality of concave arcs and a plurality of convex arcs, the plurality of concave arcs and the plurality of convex arcs of the second pixel are alternatively connected and form a closed figure, and the plurality of concave arcs and the plurality of convex arcs of the third pixel are alternately connected and form a closed figure; where a width of the gap between the first pixel and the second pixel in the third direction is equal to a width of the gap between the first pixel and the third pixel in the fourth direction in combination with the other limitations of claim 1. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fig. 1 of Peng et al. (CN106816449) [Attached] teaches a pixel arrangement structure, comprising: a plurality of first pixel rows and a plurality of second pixel rows arranged alternately; wherein: each of the first pixel rows comprises a plurality of first pixels (Items B) arranged at intervals, and each of the second pixel rows comprises a plurality of second pixels (Items G) and a plurality of third pixels (Items R) arranged alternately and at intervals; a shape of the first pixel comprises a shape formed by an arc (A Circle); each of the second pixel and the third pixel comprises a plurality of concave arcs, wherein when the shape of each of the first pixels comprises an ellipse, a long axis of the ellipse points to one of each of the second pixels and each of the third pixels, a short axis of the ellipse points to the other of each of the second pixels and each of the third pixels; wherein when the shape of the first pixel is the ellipse, the shape of the second pixel and the shape of the third pixel are both shapes that comprises an inner concave arc or a combination of the inner concave arc and an outer convex arc, a curvature of one of at least four inner concave arcs included in the shape of the third pixel is greater than a curvature of one of at least four inner concave arcs included in the shape of the second pixel; wherein a width of the gap between the first pixel and the second pixel in the third direction is equal to a width of the gap between the first pixel and the third pixel in the fourth direction.. 
However, Peng does not teach where the second and third pixels comprise convex arcs nor where a pixel density of the pixel arrangement structure is 200 ppi. Further, while the shape of a closed figure comprising convex arcs and concave arcs is known in the art, modifying Peng with this shape would change the distances between the respective subpixels and change the density of the sub-pixels which would be in contradiction to the teachings in Peng.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/Examiner, Art Unit 2891